United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1604
                                     ___________

Michael Lang,                             *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Northern District of Iowa.
                                          *
Russell Rogerson,                         *       [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: November 13, 2000
                                  Filed: November 28, 2000
                                   ___________

Before BOWMAN, HEANEY, and BEAM, Circuit Judges.
                          ___________

PER CURIAM.

       Michael Lang appeals the order of the District Court1 denying Lang's 28 U.S.C.
§ 2254 petition for a writ of habeas corpus. He argues, as he did in the District Court,
that (1) the state's evidence was constitutionally insufficient to support his conviction
under Iowa law for kidnapping, and (2) he was denied the effective assistance of trial
and appellate counsel. Having carefully reviewed the case, we find that the District
Court did not err in its determinations and that Lang's claims for habeas relief were


      1
        The Honorable Donald E. O'Brien, United States District Judge for the Northern
District of Iowa.
correctly denied. We affirm on the basis of the reasoning set forth in the District
Court's thorough and well-considered opinion.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        2–